Case 1:21-cv-00248-LEK-KJM Document 1-1 Filed 06/09/21 Page 1 of 1        PageID #: 56




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  ROBIN HALL                                     CIVIL NO. ____________
                          Plaintiff,
                                                 [CIVIL RIGHTS ACTION]
               vs.
                                                 DEMAND FOR JURY TRIAL
  CITY AND COUNTY OF
  HONOLULU; CHRISTOPHER
  KOANUI; LEONARD LETOTO;
  DEBRA MAIOHO-POHINA; DOE
  OFFICER 1; DOE OFFICER 2; and
  DOE OFFICER 3

                       Defendants.


                            DEMAND FOR JURY TRIAL

       Plaintiff ROBIN HALL, by and through her undersigned counsel, hereby

 demands a jury trial as to all issues so triable.


 DATED: Honolulu, Hawaiʻi, June 9, 2021.


                                            /s/ Jongwook “Wookie” Kim
                                          JONGWOOK “WOOKIE” KIM
                                          ACLU of Hawaii Foundation

                                          Attorney for Plaintiff
                                          ROBIN HALL




                                             1
